Case 19-13402-BFK                           Doc 11     Filed 11/08/19 Entered 11/08/19 08:48:10                            Desc Main
                                                       Document     Page 1 of 3

  Fill in this information to identify the case:

Debtor 1              Christian E. Dorsey

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the: Eastern District of Virginia

Case Number 1913402 BFK




Official Form 410S1
Notice of Mortgage Payment Change                                                                                                12/15

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

Name of Creditor: PNC Bank, N.A.                                       Court claim no. (if known):

Last four digits of any number you                                     Date of payment change:
use to identify the debtor’s account: 8705                             Must be at least 21 days after date       12/ 03/2019
                                                                       of this notice

                                                                       New total payment:                        $999.02
                                                                       Principal, interest, and escrow, if any

Part 1:         Escrow Account Payment Adjustment

1. Will there be a change in the debtor's escrow account payment?
      No
      Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law.
            Describe the basis for the change. If a statement is not attached, explain why:__________________________
            ________________________________________________________________________________________

                  Current escrow payment: $_________________                       New escrow payment: $_________________


 Part 2:        Mortgage Payment Adjustment

2. Will the debtor's principal and interest payment based on an adjustment to the interest rate in the debtor's variable-rate
   note?
      No
      Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice
             is not attached, explain why: Interest Rate Change
             ____________________________________________________________________________________________

                  Current interest rate: 5.50%                                           New interest rate: 5.25%
                  Current principal and interest payment: $1055.55                       New principal and interest payment: $999.02


 Part 3:         Other Payment Change

3. Will there be a change in the debtor's mortgage payment for a reason not listed above?
      No
      Yes. Attach a copy of any documents describing the basis for the change, such as repayment plan or loan modification
            agreement. (Court approval may be required before the payment change can take effect.)

          Reason for change:

          Current mortgage payment:                                           New mortgage payment:



Official Form 410S1                                        Notice of Mortgage Payment Change                                     page 1
Case 19-13402-BFK                       Doc 11        Filed 11/08/19 Entered 11/08/19 08:48:10                Desc Main
                                                      Document     Page 2 of 3


Debtor 1       Christian E. Dorsey                                        Case number (if known) 1913402
               First Name          Middle Name       Last Name



     Part 3:      Sign Here


    The person completing this Notice must sign it. Sign and print your name and your title, if any, and state
    your address and telephone number.

    Check the appropriate box.

               I am the creditor.

.              I am the creditor’s authorized agent.


    I declare under penalty of perjury that the information provided in this Notice is true and correct to the best
    of my knowledge, information, and reasonable belief.



    X /s/ Yvonne Uhlik                                                             Date      11 / 08 / 2019
             Signature




    Print:        Yvonne Uhlik                                          Title:   Support Specialist


Company           PNC Bank, National Association

Address:          P.O. Box 94982
                  Number   Street


                  Cleveland, OH 44101-0570
                  City         State      ZIP Code


Contact Phone: 1-800-642-6323 Ext. 65570                                            Email:




Official Form 410S1                                      Notice of Mortgage Payment Change                        page 2
Case 19-13402-BFK         Doc 11        Filed 11/08/19 Entered 11/08/19 08:48:10            Desc Main
                                        Document     Page 3 of 3


Thomas P. Gorman
300 N. Washington St. Ste. 400
Alexandria, VA 22314




                                  CERTIFICATE OF SERVICE


I, the undersigned, of PNC Bank, N.A., hereby certify that on November 8, 2019, a true and correct copy
of the Mortgage Payment Change was electronically served upon the following using the Court's CM/ECF
system:

Debtor:          Christian E. Dorsey
Debtor Attorney: Tommy Andrews, Jr.
Trustee:         Thomas P. Gorman

Further, I certify that on November 8, 2019, a true and correct copy of the Mortgage Payment Change was
forwarded via U.S. Mail, first class postage prepaid and properly addressed, to the following at the
addresses shown below:


Debtor Address: 1009 S. Columbus St.
                 Arlington, VA 22204



Debtor Attorney: 122 North Alfred St.
                 Alexandria, VA 22314



Trustee Address:300 N. Washington St. Ste. 400
                Alexandria, VA 22314


Judge’s Initials: BFK




                                             By: /s/ Yvonne Uhlik
                                                 ________________________________________
                                                 Yvonne Uhlik
                                                 PNC Bank, National Association
                                                 P.O. Box 94982
                                                 Cleveland, OH 44101-0570
                                                 1-800-642-6323 Ext. 65570
